Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the timely art of record teaches or suggests the claimed nonaqueous electrolyte battery of claim 1, from which the other claims depend.
Specifically the combination of the limitations requiring:
(1)	the battery to be a nonaqueous electrolyte secondary battery;

(2)	the positive electrode plate has a first positive electrode current collector-exposed part where a positive electrode active material layer is not formed in a part on the outer peripheral side of the negative electrode current collector lead; and,

(3)	in a plane vertical to the winding axis of the electrode body, a first half-line connecting the winding axis and the center of the positive electrode current collector lead does not coincide with a second half-line connecting the winding axis and the center between the outer peripheral-side terminal part of the negative electrode active material layer of the negative electrode plate and the outer peripheral-side terminal part of the positive electrode plate.

The closest art of record is Hashimoto et al (US 2006/0115736), which teaches the importance of the roundness of the electrode body. However, it the anode tab is the outside of the electrode body, so the uncoated portion of the cathode current collector is not on the outer peripheral side of the anode tab. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723